      Case 3:19-cv-00071-LC-EMT Document 24 Filed 08/31/20 Page 1 of 2



                                                                        Page 1 of 2

                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION
TAMARA TALLMADGE,
   Plaintiff,

vs.                                            Case No.: 3:19cv71/LAC/EMT

ANDREW SAUL,
Commissioner of Social Security,
      Defendant.
__________________________/
                                      ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated July 30, 2020 (ECF No. 21). The parties have

been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objection has been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted

and incorporated by reference in this order.

      2.     Plaintiff’s construed Motion for Attorney Fees Under the Equal

Access to Justice Act (ECF No. 18) is GRANTED as follows:
       Case 3:19-cv-00071-LC-EMT Document 24 Filed 08/31/20 Page 2 of 2



                                                                               Page 2 of 2

              a.      Plaintiff is awarded fees in the amount of $6,822.90, for time

expended by her counsel in representing her before the United States District Court

for the Northern District of Florida pursuant to 28 U.S.C. § 2412 (EAJA). The fee

award is subject to an offset to satisfy any qualifying outstanding debt that Plaintiff

may owe to the United States.

              b.      Costs in the amount of $400.00 are also awarded to Plaintiff, to

be paid from the Judgment Fund administered by the United States Treasury.

              c.      If Plaintiff receives all or any portion of the EAJA fee award, it

must be mailed to her in care of her attorney, Robert Ian MacLaren, III, Soloway

Law Firm, 1013 Airport Blvd., Pensacola, FL 32504.

       DONE AND ORDERED this 31st day of August, 2020.



                                     s/L.A. Collier
                                   LACEY A. COLLIER
                                   SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv71/LAC/EMT
